NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0209n.06

                                     Case Nos. 18-3083/3241

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Apr 25, 2019
UNITED STATES OF AMERICA,                             )                    DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )     ON APPEAL FROM THE UNITED
v.                                                    )     STATES DISTRICT COURT FOR
                                                      )     THE SOUTHERN DISTRICT OF
BORN MURRAY (18-3083);                                )     OHIO
ELSTARHEEM MURRAY (18-3241),                          )
                                                      )
       Defendants-Appellants.                         )


       BEFORE: DAUGHTREY, COOK, and GRIFFIN, Circuit Judges.

       COOK, Circuit Judge. After unsuccessfully fleeing from a traffic stop, Elstarheem Murray

found himself in police custody, along with his brother Born Murray. A search of their car revealed

two large batches of commercial checks stolen from the mail. The brothers claim that the district

court should have suppressed those checks as evidence because officers seized them after an

unreasonably extended traffic stop. Because the district court properly denied their suppression

motions, we AFFIRM.

                                                 I.

       Ohio State Highway Patrol Trooper Joseph Weeks stopped brothers Born and Elstarheem

Murray twice on a November morning in 2016. As part of a drug-trafficking task force, Weeks

patrolled a high-crime area in his marked cruiser but initiated traffic stops only at the request of
Case Nos. 18-3083/3241, United States v. Murray, et al.


undercover agents surveilling a nearby hotel frequented by drug traffickers. So when an agent saw

the brothers leave the hotel in a Chrysler sedan, he followed until Elstarheem executed an illegal

lane change and then radioed Weeks to initiate a stop.

        In his first encounter with the brothers, Weeks told Elstarheem, the driver, why he’d been

stopped, then requested licenses from them both. Elstarheem nervously admitted to driving

without a valid license but explained that they were seeking medical attention for Born’s asthma.

Weeks asked Elstarheem out of the vehicle while he ran a records check. It confirmed that

Elstarheem was not licensed to drive and revealed the brothers’ prior convictions; Elstarheem’s

involving narcotics and Born’s for check fraud. After Born, who was licensed, agreed to drive,

Weeks sent them off with a warning for the illegal lane change and directions to the nearest

hospital.

        Once released, the brothers never followed Weeks’s directions to the hospital, returning

instead to the hotel where surveillance continued. This time, undercover agents watched the

brothers load luggage into a different vehicle before driving away. When Born, now in a Hyundai

sedan, failed to stop at a red light before turning, the agents called on Weeks to initiate another

traffic stop.

        So about ninety minutes after their first encounter, Weeks again stopped the Murrays. As

with the first stop, he asked the driver—this time, Born—to get out for a brief interview during

which Weeks checked the vehicle’s records back at his cruiser. Weeks directed Elstarheem to stay

put with his hands on the dashboard. But as Weeks walked Born to his cruiser, Elstarheem bolted.

With Born seated in the back of the cruiser but the door still ajar, Weeks gave chase and ordered

Elstarheem to stop. Elstarheem heeded that command only after Weeks warned that he was armed

with a taser.


                                               -2-
Case Nos. 18-3083/3241, United States v. Murray, et al.


       Then, with both brothers secured in his cruiser, Weeks led his narcotics-detection canine

around the Hyundai for a free-air sniff. The dog alerted to the trunk and arriving officers searched

the car for drugs. They found none; however, officers did seize two envelopes holding roughly

150 commercial checks stolen from the mail.

       Those checks, together worth approximately $1.5 million, provided the basis for charging

Born and Elstarheem with possession of stolen mail and conspiracy to commit bank fraud and to

possess stolen mail. See 18 U.S.C. §§ 2, 371, 1344, 1708. After the district court denied their

motions to suppress the stolen checks, the brothers conditionally pleaded guilty. The district court

sentenced each brother to 54-months’ imprisonment. As permitted by their plea agreements, Born

and Elstarheem appeal the rejection of their suppression motions.

                                                 II.

       To make their Fourth Amendment claim, the Murrays focus on the very short temporal

window beginning when Weeks initiated the second traffic stop and ending with Elstarheem’s

flight from the Hyundai. They argue that during this period—less than one minute by all

accounts—Weeks unlawfully detained them because he abandoned his traffic violation

investigation “almost immediately” and asked Born out of the car to investigate drug trafficking

without any reasonable suspicion supporting detention.           If their detention exceeded its

investigative scope, then the stolen checks must be suppressed as fruits of an illegal search. United

States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999). We review for clear error the district court’s

conclusion that Weeks lawfully detained the brothers before Elstarheem’s flight, taking “the




                                                -3-
Case Nos. 18-3083/3241, United States v. Murray, et al.


evidence in the light most likely to support the district court’s decision.” United States v. Navarro-

Camacho, 186 F.3d 701, 705 (6th Cir. 1999).

        The Murrays do not argue that the traffic stop was unlawful at its outset—nor could they.

Though Weeks admits the traffic violation was pretext to fish for drug-trafficking evidence, the

constitutional reasonableness of the brothers’ detention turns on Weeks’s objective justifications,

not his subjective motivation. Whren v. United States, 517 U.S. 806, 813–14 (1996). Born’s

failure to obey a red light suffices to render the stop lawful under the Fourth Amendment at its

initiation. See United States v. Copeland, 321 F.3d 582, 593 (6th Cir. 2003).

        But what starts as reasonable may become unreasonable in “its manner of execution.”

Illinois v. Caballes, 543 U.S. 405, 407 (2005). As the brothers correctly note, the Fourth

Amendment will not tolerate unrelated inquiries that measurably extend the duration of an

otherwise lawful traffic stop. Rodriguez v. United States, 135 S.Ct. 1609, 1614 (2015). Thus,

“[a] seizure justified only by a police-observed traffic violation . . . becomes unlawful if it is

prolonged beyond the time reasonably required to complete the mission of issuing a ticket for the

violation.” Id. at 1612 (internal quotation omitted). But, judging the record by that standard, this

case is not close.

        Critically, the district court found “it would not have been possible for Weeks to process

and issue a traffic citation” in the “very brief passage of time” between his driver’s side approach

and Elstarheem’s flight from the car. R. 35, PageID 258–59. In that one-minute interval, Weeks

asked Born to exit the car, performed a consensual pat-down search, and was in the process of

escorting Born to his cruiser when Elstarheem fled. Weeks had barely started at the tasks tied to

issuing a traffic ticket, let alone the “ordinary inquiries incident to [a] traffic stop.” Rodriguez,

135 S.Ct. at 1615 (“Typically such inquiries involve checking the driver’s license, determining


                                                -4-
Case Nos. 18-3083/3241, United States v. Murray, et al.


whether there are outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.”). True, Weeks’s prior encounter with the brothers obviated

some of these ordinary inquiries. But others remained, such as verifying proper registration and

insurance for the Hyundai.

       The Murrays’s claim that Weeks abandoned his traffic-stop investigation to embark on

another also lacks support in the record. They stress that Weeks had not yet questioned them about

the traffic violation. An officer’s failure to ask for a motorist’s driver’s license may suggest

abandonment in some cases, but not here, given that Weeks verified Born’s license during the first

stop. Nor does Weeks’s decision to order Born out of the car point to abandonment. See United

States v. Lash, 665 F. App’x 428, 431 (6th Cir. 2016) (“Even without a reason to be suspicious, an

officer may order the driver to get out of the vehicle during a traffic stop to ensure his own safety

during the encounter.” (internal quotation marks omitted)). The district court credited Weeks’s

testimony that—in light of the brothers’ earlier story about the need to get to a hospital for an

emergency that no longer appeared to exist—he removed Born from the car to separate the brothers

while he figured out what was going on. The Murrays offer no argument that would allow us to

set aside that finding as clearly erroneous.

                                                III.

       As the district court concluded, Weeks lawfully detained the brothers before Elstarheem’s

flight—and reasonably pursued and seized the brothers thereafter. We AFFIRM.




                                                -5-